Citation Nr: 9902204	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for cystic acne, also 
diagnosed as chloracne, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an effective date prior to September 6, 
1996 for the grant of a compensable evaluation for cystic 
acne, also diagnosed as chloracne. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.

This appeal arises from a decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The service-connected cystic acne, also diagnosed as 
chloracne is manifested by itching, scarring and some reddish 
raised areas of skin. 

3.  The veteran's original claim for service connection for a 
skin condition was received on January 2, 1980.

4.  Service connection was granted for cystic acne and a 
noncompensable evaluation was assigned by rating decision 
dated in April 1980, with an effective date of January 2, 
1980, the date of receipt of the claim.  

5.  A request for an increased rating was received September 
6, 1996.

6.  A compensable evaluation for cystic acne, also diagnosed 
as chloracne, was granted with an effective date of September 
6, 1996, the date of receipt of the claim.  

8.  A compensable evaluation for cystic acne, also diagnosed 
as chloracne, was not warranted prior to September 6, 1996.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
cystic acne, also diagnosed as chloracne have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 4.118, 
Codes 7800, 7806 (1998). 

2.  The criteria for an effective date prior to September 6, 
1996, for an increased (10 percent) disability rating for 
cystic acne, also diagnosed as chloracne have not been met.  
38 U.S.C.A. § 5110 (West 1991& Supp. 1998); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating decision dated in April 1980, service connection 
was established for cystic acne on the basis that pre-
existing acne was aggravated by service.  A noncompensable 
evaluation was awarded, with an effective date of January 2, 
1980, the date that his claim was received.  The veteran was 
notified of the decision and did not file a timely appeal.

The report of a VA special dermatology examination dated in 
October 1996 states that the veteran had developed numerous 
additional epidermoid cysts of his face and body since his 
treatment in 1968.  Treatment by intralesional steroid 
injections in 1987 helped with inflammation but did not 
improve the actual cystic lesions.  He was taking no 
medications at the time of the examination.  The examination 
revealed multiple epidermoid cysts over his forehead, left 
cheek, left nasal side wall, ears, back and right popliteal 
fossa.  He had multi-headed open comedones over his back with 
numerous pitted, depressed and stretched scars over the 
superior neck, chin, lower face, back and chest.  The 
diagnoses were cystic acne secondary to Agent Orange exposure 
and epidermoid cysts.

By rating decision dated in February 1997, the evaluation was 
increased to the current 10 percent, based on the October 
1996 examination report.  The effective date was established 
as September 6, 1996, the date of receipt of the increased 
rating claim. 

During the veteran's personal hearing in July 1997, he 
testified that a VA physician told him he had classic 
chloracne.  He stated that his condition is now chloracne and 
was chloracne when he sought treatment in 1968 while in 
service.  The VA made the wrong diagnosis in 1979, and the VA 
knew or should have known that he had chloracne.  He was not 
too concerned with the lesions that were not visible.  The 
military knew or should have known that he had chloracne in 
1968 and that the VA should have known it in 1979.  There 
were tests for tetrachlorodibenzopdioxin available for 
chloracne but the military and the VA did not test for it in 
1979 or previously.  He had never been tested for 
tetrachlorodibenzopdioxin by the VA.  He felt he was denied 
in 1979 because he had cystic acne rather than chloracne.  
The Center for Disease Control informed him that there was 
not a lot of difference between cystic acne and chloracne.  
The only way the VA could have said that he did not have 
chloracne was that they used the history found in his service 
medical records which stated that he had acne prior to 
service.  A Marine Corps doctor told him that they could 
perform a dermabrasion but since the Corps did not like to do 
them, he would have to convince the doctors that he would 
need to have it for psychological reasons.  He told the 
doctors that he had had the problem since age 14.  The 
veteran submitted several photographs of himself at different 
ages.  

In July 1997 the veteran was examined by his VA treating 
physician.  On examination the veteran had an increased 
number of linear scars since his last examination.  The 
examiner stated that she had excised up to ten epidermoid 
cysts, particularly on the face, but also on the scrotum and 
back.  The veteran did have some small cystic lesions of less 
than a centimeter on his cheeks and forehead which were only 
evident by palpation.  He had pitted and atrophic scars 
scattered about his cheeks with prominent pitted scars, sinus 
tract formation and a few cysts along his mandible, 
particularly the right inferior mandible.  The upper back and 
numerous multiple comedones, small cysts and pitted scars.  
The diagnoses were epidermoid cysts and chloracne.  

Color photographs submitted reveal rough skin and small pits 
along the left jaw line and cheek, deeper pits along the 
right jaw line, a red pimple-like mass on his forehead, and 
larger pits on the upper and middle back.  

During his hearing before a member of the Board in August 
1998, the veteran testified that at the time of his first VA 
examination his condition was such that it would have 
affected the evaluation.  Because his service medical records 
referred to acne at age 14 he was not rated.  The December 
1979 VA examination report confirmed the same condition that 
was mentioned in his service medical records.  The examiner 
knew or should have known that his acne required extensive 
medical attention.  A dermabrasion was performed within two 
or three weeks of his return from Vietnam.  His disability 
should have been rated for chloracne rather than cystic acne 
and should have been rated higher than it was.  He was not 
trying to go all the way back to his service, just that he 
should have had a higher rating in 1980. The only difference 
between chloracne and juvenile acne was that chloracne 
affected certain areas; the face, neck, the malar, the pin of 
the ears, the back, the butt and the scrotum.  He has 
chloracne in all those places and challenged anyone to find 
an inch where he did not have chloracne.  He had completed 
scarring in the areas normally affected by dioxin.  His bumps 
become infected or would grow.  They had to be lanced.  
Sometimes they were quite painful, especially on the back of 
his neck and on his buttocks.  He was a lineman and his 
safety belt lay right in an area where there were bumps.  It 
was quite painful and sometimes there was an odor.  His acne 
itched every day, more if he was hot, but it was not enough 
that he scratched it.  Some of his bumps opened up.  A bump 
on his scrotum opened up twice within four or five weeks.  
That was the only area where a lesion had opened up.  He had 
had a lesion drained at least three times since January.  The 
veteran questioned why chloracne was rated as eczema, why 
there was not a separate code for chloracne.  

Analysis 

Increased Rating

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20 (1998). 

The veteran is service-connected for cystic acne, also 
diagnosed as chloracne, evaluated as 10 percent disabling 
under Diagnostic Code 7899-7806.
For the purposes of the rating schedule, chloracne is 
analogous to eczema.  Eczema is rated as follows: With 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
warrants a 50 percent rating.  With exudation or itching 
constant, extensive lesions, or marked disfigurement warrants 
a 30 percent evaluation.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area 
calls for a 10 percent rating.  A noncompensable rating is 
for assignment for slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998).

In the alternative, a 30 percent rating is warranted for 
severe disfiguring scars of the head face or neck , 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  A 10 percent rating is 
assigned for moderate disfiguring scars of the head , face or 
neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).

The examination report dated in July 1997 stated that the 
veteran had an increased number of linear scars since his 
last examination and that the examiner had excised up to ten 
epidermoid cysts, particularly on the face.  Small cystic 
lesions were noted on his face.  The veteran testified that 
his acne itched every day, but not enough to scratch.  The 
photographs reveal rough skin and pits along the jaw line and 
cheek, a red pimple-like mass on his forehead, and larger 
pits on the upper and middle back.  However, there is no 
medical evidence of constant exudation, itching, extensive 
lesions or marked disfigurement necessary for the next higher 
evaluation under Diagnostic Code 7806.  Nor do the scars 
about the head, face and neck produce a marked and unsightly 
deformity of the eyelids, lips or auricles under Diagnostic 
Code 7800.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation for his cystic acne, diagnosed as 
chloracne.  38 C.F.R. § 4.7.  Therefore, the Board is 
compelled to conclude that the weight of the evidence is 
against the veteran's claim and that an increased evaluation 
for the veteran's cystic acne, also diagnosed as chloracne is 
not warranted.  

Earlier Effective Date

Here, the Board is asked to assign an effective date for the 
10 percent rating prior to September 6,1996.  The law 
provides that the effective date for increased compensation 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received by the VA within one year after that 
date; otherwise the effective date will be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(o). 

The veteran seeks to have an effective dated of January 2, 
1980 established for his ten percent rating.  He appears to 
assert that he has had chloracne all along and that therefore 
he should have had a higher rating at the time of the 
original grant of service connection.  Implicit in his 
argument is the idea that chloracne would have been rated 
higher than cystic acne.  However, his condition would have 
been rated as eczema and the criteria for eczema in effect in 
January and April 1980 are the same criteria that are in 
effect currently.  Therefore, even if his disability had been 
diagnosed as chloracne in 1979, the result would have been 
the same, a noncompensable rating.

To the extent that the veteran has argued that his acne was 
severe enough to warrant a compensable rating in 1980, the 
facts are against his claim.  The December 1979 examination 
report indicates that multiple sebaceous cysts were found on 
the veteran's face, back and neck and that he had chronic 
acne.  There is no medical evidence to indicate that the 
veteran's service-connected skin disability was manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, or that the scars of the head, 
face and neck were moderately disfiguring so as to be 
sufficient for a 10 percent rating in January 1980.  

To the extent that the veteran argues that there should be 
and should have been a separate diagnostic code for 
chloracne, the Board has no power to create such a code 
either prospectively or retroactively.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107. 





ORDER

Entitlement to an increased rating for cystic acne, also 
diagnosed as chloracne, is denied.

An effective date earlier than September 6, 1996 for the 
assignment of a compensable evaluation for cystic acne, also 
diagnosed as chloracne, is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
